DETAILED ACTION
A Reply was filed 12 August 2022.  Claims 10-13, 16-17, and 18-30 are pending.  Claims 18-20 are withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112(b)
Claims 10-13, 16-17, and 21-30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 10, 21, and 26
These claims are directed to a “structural component” apparatus.  The phrase “a superconducting material at least partially surrounding the structural component” is unclear.  Any element “surrounding the structural component” is inherently distinct from the “structural component”.  That is, any element “surrounding the structural component” is not a part of (and thus outside the scope of) the “structural component”.  It follows that the mentioned “superconducting material” (which is intended to surround the structural component) is outside the scope of the “structural component”.  As a result, “superconducting material” is viewed as not being positively recited.  Thus, little patentable weigh has been given to the “superconducting material” phrase. 


Claims 12-13, 23-24, and 28-29
As noted above, “superconducting material” is not positively recited.  Thus, these claims attempt to further define a feature that is not positively recited.  It is unclear how these claims further limit the recited “structural component” apparatus. 

Claim Rejections - 35 USC § 102
Claims 10, 17, 21, 25-26, and 30, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steudtner (US 5,160,694).
Claims 10, 21, and 26
Steudtner teaches a structural component (42, 52); cooling channels (64); insulation (51); coil structure (15, 50); and a chamber (56).
Claims 17, 25, and 30
Cooling fluid is within the cooling channels.

Claim Rejections - 35 USC § 103
Claims 11, 22, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Steudtner (US 5,160,694) as applied to claims 10, 21, and 26 above, and further in view of Kinstler (US 8,809,824).
It is well known in the art to have a cooling channel comprise a metal tube, especially since metal is a long lasting material and a tube can be employed to enhance control of coolant flow.  Furthermore, Kinstler indicates that a cooling channel can be metal (e.g., aluminum) and can have various shapes and configurations (e.g., col. 7, lines 43-46).  
Modification of Steudtner to have included cooling channels that are long lasting metal tubes to enhance control of coolant flow would have been obvious to one of ordinary skill in the art.  The result of the modification would have been predictable to the skilled artisan. 

Claims 12, 23, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Steudtner (US 5,160,694) as applied to claims 10, 21, and 26 above, and further in view of Trociewitz (US 8,588,876).
It is well known in the art that superconducting material can have different forms, e.g., superconducting tape.  For example, note Trociewitz (e.g., col. 2, lines 40-41).  Modification of Steudtner to have had the superconducting material be superconducting tape, as suggested by Trociewitz, would have been obvious to the skilled artisan.  The modification result would have been predictable to the skilled artisan. 

Objection to the Drawings
The drawings remain objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims or the feature(s) must be canceled from the claim(s).  No new matter should be entered.  
The following recited features are not shown: 
cooling channels are metal tubes (claims 11, 22, and 27).
superconducting material is superconducting tiles (claims 13, 24, and 29).
insulating material has two walls separated by a near vacuum (claim 16).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Objection to the Title
The Title is objected to because it is unclear whether the plasma uses superconductors or whether the shielding uses superconductors.  The following title is suggested:  Using Superconductors To Provide Passive Magnetic Shielding Of Structures Immersed In Plasma.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Prosecution on the merits is closed.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

RCE Eligibility
Since prosecution is closed, this application is now eligible for a request for continued examination (RCE) under 37 CFR 1.114.  Filing an RCE helps to ensure entry of an amendment to the claims and/or the specification.

The Applied References
For Applicant’s benefit, portions of the applied reference(s) have been cited (as examples) to aid in the review of the rejection(s).  While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety by Applicant, including any disclosures that may teach away from the claims.  See MPEP 2141.02 (VI).

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303


/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646